Citation Nr: 1338806	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2002 to November 2007. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied service connection for headaches.

The issue on appeal was previously remanded by the Board in January 2013 to obtain A VA examination for the Veteran's headaches.  This was accomplished, and the claim was readjudicated in an April 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of atypical migraines. 

2. The Veteran sustained dental trauma during service.

3. The currently diagnosed headache disorder is related to the in-service dental trauma.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A.           § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for service connection for headaches has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's headache disorder is not a "chronic disease" under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Headaches

The Veteran contends that his headache disorder is related to the dental trauma he sustained in service.  Essentially, the Veteran maintains that, since the in-service dental trauma, his teeth have become extremely sensitive and have resulted in more frequent and persistent headaches.  See Veteran's statement dated July 2010.  

Initially, the Board finds that the Veteran has a current diagnosis for a headache disorder.  Post-service private treatment records from September 2009 through October 2010 reveal complaints and a diagnosis of headaches, specifically, atypical migraines.  See October 2010 statement from Dr. A.W.  

Next, the Board finds that the Veteran did experience an injury in service.  Service treatment records reflect that the Veteran was treated in December 2004 for dental trauma after he was elbowed in the teeth during a physical training exercise.  Although the Veteran complained of headaches during service in a July 2004 post-deployment health assessment, the Veteran contends that his current headache disorder is related to the in-service dental trauma in December 2004.    

As for establishing a nexus between the Veteran's current headache disorder and service, the Board finds that service treatment records weigh against the Veteran's claim.  With the exception of the July 2004 post-deployment questionnaire, service treatment records do not contain any evidence of symptoms or treatment for headaches.  In this regard, although the Veteran did report having headaches in July 2004, this complaint appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints of headaches until two years after service in 2009.  Further, although  service treatment records reveal treatment in December 2004 for dental trauma, the Veteran did not report suffering from headaches during either one of his in-service, follow-up treatments.  Similarly, the Veteran's post deployment questionnaire of October 2006 does not reveal any complaints of headaches and the September 2007 Report of Medical History is also silent as to headaches.  The Board notes that the Veteran's entire service treatment records, including a service separation examination report, are not of record.  That notwithstanding, the Board finds that service treatment records, as a whole, demonstrated that a headache disorder was not incurred in service.

The evidence weighing in favor of a nexus to service for the headache disorder are the Veteran's statements indicating that he has experienced progressively worse headaches since service separation.  See statements dated August 2009, December 2009, July 2010 and December 2010.  In this regard, the Board finds that, insofar as headaches are capable of lay observation, the Veteran is competent to report that his headaches have progressively worsened since service separation.  The Veteran has specifically reported that he experiences headaches when his front tooth is irritated (i.e., drinking cold beverages, chewing and tearing, or the front tooth is tapped by glass or silverware.)  Upon of review of the evidence of record, the Board finds that the Veteran's statements, as to persistent headaches since service separation, are credible and weigh in favor of the claim for service connection.  

Further weighing in favor of the Veteran's claim is a September 2009 statement from Dr. S.S. noting that the Veteran reported symptoms associated with his previous dental trauma to tooth number 8.  The Veteran's chief complaints were noted as extreme cold sensitivity, pain on mastication, frequent headaches, and occasional spontaneous pain.  After conducting a radiograph, Dr. S.S. explained that the Veteran's symptoms were consistent with irreversible pulpits or pulpal necrosis developing secondary to the primary dental trauma.  The Board finds that this evidence weighs in favor of a nexus to service.  Essentially, Dr. S.S. opined that the Veteran's symptoms (i.e., extreme cold sensitivity, pain on mastication, frequent headaches, and occasional spontaneous pain) were consistent with a diagnosis of irreversible pulpits or pulpal necrosis, which developed secondary to the in-service dental trauma.  

In October 2010, the Veteran was examined by Dr. A.W. for a facial pain evaluation.  Dr. A.W. conducted a comprehensive examination and stated that the Veteran had a diagnosis of atypical migraines and a secondary diagnosis of episodic disc displacement "possibly related to the dental trauma from his training."  The Board finds that the October 2010 medical opinion by Dr. A.W., although suggesting a "possible" relationship between his headache disorder and the in-service dental trauma, lacks probative value because it is an opinion of mere possibility and not probability.  See Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative").  Therefore, the Board finds that the doctor's opinion that episodic disc displacement "possibly" relates to the in-service dental trauma is of little probative value in establishing service connection for headaches.

The Veteran was also afforded three VA medical examinations to assist in determining the nature and etiology of the headache disorder.  Two VA examinations were conducted in March 2010 (a neurological examination and a dental examination) and one was conducted in March 2013 pursuant to the Board's January 2013 remand.  The VA examiner who conducted the March 2010 VA dental examination opined that "there is no cause and effect relationship between the lingual displacement of tooth number 8 and the patient's recurrent headaches."  As the VA examiner did not provide a rationale for this opinion, the Board finds the March 2010 VA medical opinion to be of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The lack of rationale is especially problematic given the other private medical opinions of record suggesting a possible relationship between the in-service dental trauma and diagnosed headache disorder.

The March 2010 VA examiner who conducted the neurological examination stated that he could not resolve the issue of whether the Veteran's headaches were caused by or related to his in-service dental trauma without resorting to mere speculation.  The examiner reasoned that although service treatment records reflected dental trauma in 2004, they did not reflect that the Veteran was seen for headaches after the dental trauma.  Further, the examiner noted that the separation examination was without mention of headaches and there was no documentation that the Veteran was seen for headaches until March 2009, nearly two years after separation from service.  Finally, the examiner stated that, although headaches from a chronic dental condition were "possible," given the lack of evidence to support headaches after the dental trauma until 2009, it would be speculation to assert that the Veteran's headaches were due to service.  
The Board finds the March 2010 VA neurological medical opinion to be of no probative value for several reasons.  First, the examiner provided an unfavorable opinion based, in large part, on the lack of in-service treatment without consideration of the Veteran's lay statements that symptoms relating to his headaches persistently worsened in severity after the in-service dental trauma.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Further, the VA examiner noted that the service separation examination was without mention of headaches; however, a service separation examination report is not of record.  It appears that the March 2010 VA examiner was referring to a September 2007 Report of Medical History.  The Board finds that a report of medical history is not considered a "medical examination" as it is completed by the Veteran without a clinical evaluation by a medical professional.  As such, the March 2010 VA opinion was based, in part, on inaccurate facts (i.e., that the Veteran was afforded a medical examination at service separation) and therefore carries little probative value.  See Reonal, 5 Vet. App. at 461 (1993).  Finally, the March 2010 VA examiner opined that although headaches from a chronic dental condition were "possible," given the lack of evidence to support headaches after the dental trauma until 2009, it would speculation to assert that the Veteran's headaches were due to service.  The Board finds that the March 2010 medical opinion suggesting a "possible" relationship between his headache disorder and the in-service dental trauma, lacks probative value because it is an opinion of mere possibility and not probability.  See Bloom, 12 Vet. App. 185.

Pursuant to the Board's January 2013 remand, the Veteran was afforded another VA examination in March 2013.  The March 2013 VA examiner stated that he was in total agreement with the medical opinion provided by the March 2010 VA examiner.  In this regard, the March 2013 VA examiner stated that although headaches from a chronic dental condition were "possible," given the lack of evidence to support headaches after the dental trauma until 2009, it would be speculation to assert that the Veteran's headaches were due to his military service.  Similarly to the March 2010 VA medical opinion, the March 2013 VA examiner provided an unfavorable speculative opinion based, in large part, on a lack of treatment without consideration of the Veteran's lay testimony that symptoms relating to his headaches persistently worsened since service separation.  

Typically, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  For these reasons, the Board finds that the March 2010 and March 2013 VA medical opinions, finding that it would be speculation to assert that the Veteran's headaches are due to service, are not pertinent evidence, one way or the other, regarding the question of a nexus to service. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the competent and probative evidence weighs in favor of the Veteran's claim for service connection for headaches.  The Board has found the Veteran's statement credible regarding persistent symptoms since service separation.  In this regard, the Veteran has not maintained that his headaches began immediately after the in-service dental trauma, but instead, he has stated that his headaches have progressively worsened since service separation.  The Veteran's allegations of headaches since service separation are further supported by lay statements provided from his wife, co-workers, and friends, all of whom have indicated that the Veteran has regularly experienced disabling headaches since service.  See, August 2009 and July 2010 Statement of A.C., July 2010 Statement of J.C., July 2010 Statement of M.W., and July 2010 Statement of B.O.  

Moreover, although the Veteran first sought treatment for his headaches in 2009, the Board finds that two years after service separation is not so far removed from service as to significantly taint his credibility.  Post-service treatment records also reflect that the Veteran reported that his headaches began prior to 2009.  See October 2009 VA treatment record (past medical history noted as "significant for headaches"); October 2010 treatment record from Dr. A. W. (Veteran reported 
"5 year history of headaches following dental trauma during army training.").

Additionally, the only probative medical opinion weighs in favor of the Veteran's claim.  See September 2009 medical opinion from Dr. S.S. explaining that the Veteran's symptoms, to include frequent headaches, were consistent with a diagnosis of irreversible pulpits or pulpal necrosis, which developed secondary to the in-service dental trauma.  Although of little probative weight, the October 2010 medical opinion by Dr. A.W. and the March 2010 and March 2013 VA medical opinions all suggest a "possible" relationship between the headache disorder and the in-service dental trauma.  

For these reasons, the Board finds that the competent, credible, and probative evidence of record weighs in favor of the claim for service connection for headaches.  


ORDER

Entitlement to service connection for headaches is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


